James F. Mitchell, Inc., brought suit against the defendant corporation seeking damages in the amount of $68,477.41. The defendant counter-claimed for $250,000 and issue was joined. As complicated accounts were involved, an order of reference was made to a Supreme Court Commissioner. Upon the coming in of the report of the Supreme Court Commissioner, a jury trial was had; that right having been reserved. The jury returned a verdict in the sum of $29,000 together with interest amounting to $7,540. The Circuit Court Judge allowed the sum of $5,000 to the Supreme Court Commissioner acting as referee, and taxed that sum, together with $1,107.50 stenographic costs incurred in the hearings before the referee, against the judgment debtor. The appellant argues that the court erred in taxing the referee's allowance and stenographic costs against the defendant. R.S.
2:27-183 empowers the court so to do.
The judgment is affirmed, with costs.
For affirmance — THE CHANCELLOR, CHIEF JUSTICE, BODINE, DONGES, HEHER, COLIE, WACHENFELD, EASTWOOD, BURLING, JACOBS, WELLS, DILL, FREUND, McLEAN, JJ. 14.
For reversal — None. *Page 661